Citation Nr: 0002634	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome, to include loss of memory, loss of concentration, 
and dizziness. 

2.  Determination of initial rating for headaches, currently 
rated as 10 percent disabling. 

3.  Determination of initial rating for adjustment disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  
He also served in the National Guard on active duty for 
training or inactive duty training from July 1950 to August 
1950, in August 1956, in August 1975, in July 1976, in 
February 1977, from February 1978 to March 1978, in June 
1979, and from June 1983 to July 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 1996, February 1997, and 
February 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  The 
March 1996 rating decision denied a reopening of a claim for 
service connection for organic brain syndrome, to include 
loss of memory, loss of concentration, and dizziness.  An 
October 1998 Board decision found new and material evidence 
to reopen this claim.  The February 1997 rating decision 
granted service connection for headaches and assigned a 10 
percent rating.  A September 1996 rating decision denied 
service connection for an anxiety disorder, though a 
subsequent February 1998 rating decision granted service 
connection for an adjustment disorder (originally claimed as 
an anxiety disorder) and assigned a 10 percent rating.  As 
the 10 percent ratings represents less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claims for the initial assignment of a rating in 
excess of 10 percent remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

During the course of this appeal, the veteran has indicated 
that he has a history of alcohol abuse beginning during 
service until 1968.  A VA physician who examined the veteran 
in December 1998 diagnosed alcohol dependence secondary to an 
anxiety disorder.  That examiner also indicated that the 
veteran's alcohol abuse began during service.  It is the 
Board's judgment that, since the veteran is service connected 
for an adjustment disorder, the recent physician's findings 
and diagnosis raise a claim for service connection for 
alcohol abuse/dependence on direct and secondary bases.  
However, since the veteran's statements indicate that alcohol 
abuse ended many years ago, the RO should clarify the matter; 
if the veteran wishes to pursue such a claim, all indicated 
action should follow.  The Board parenthetically notes that 
it has been held that while compensation may not be paid for 
any disability resulting from abuse of alcohol or drugs, the 
plain language of 38 U.S.C.A. § 1110 does not preclude the 
granting of service connection for the abuse of alcohol or 
drugs.  Barela v. West, 11 Vet. App. 280 (1998). 

The determination of initial rating for adjustment disorder 
is addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  The veteran's organic brain syndrome, to include loss of 
memory, loss of concentration, and dizziness, is not 
etiologically related to service, including a motor vehicle 
accident in April 1955. 

2.  The veteran's service-connected headaches are primarily 
manifested by subjective intermittent headaches due to 
trauma; there is no medical evidence of a diagnosis of multi-
infarct dementia associated with brain trauma. 


CONCLUSIONS OF LAW

1.  The veteran's organic brain syndrome, to include loss of 
memory, loss of concentration, and dizziness, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for service connection for organic brain syndrome and 
for the initial rating of service-connected disabilities of 
headaches and adjustment disorder that are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims as to these issues that are plausible.  With 
regard to initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that in 1996 and 1997 the veteran's 
attorney requested new examinations.  Such examinations, 
which the Board finds adequate for rating purposes, 
subsequently have been afforded the veteran. 

I.  Service Connection: Organic Brain Syndrome

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran contends that his organic brain syndrome, 
including loss of memory, loss of concentration, and 
dizziness, are causally related to a head injury in service.  
The veteran's attorney has entered various letters pertaining 
to procedural or duty-to-assist issues, but has entered no 
substantive argument in support of the veteran's claim for 
service connection.  

The evidence reflects that, on April 2, 1955, during service, 
the veteran was involved in an automobile accident as a 
passenger in a private vehicle, which hit a cement truck 
after the driver fell asleep at the wheel.  Service medical 
records reflect treatment for a concussion of the brain, 
laceration of the scalp, and simple fracture of the nasal 
septum.  There appeared to be no sequale from the accident, 
other than nasal fracture and contusion around the right eye 
(for which service connection has been established).  A 
service medical record entry 9 days after the accident 
reflects that the veteran was doing well except for pain 
around the right eye. 

A January 1968 report of VA examination reflects that the 
veteran's head was found to be normal.  The report included a 
diagnosis of a history of brain concussion, with no sequelae.  
The examination report also resulted in the diagnosis of 
alcoholism, by history.  

A September 1991 private treatment report discloses that the 
veteran complained of dizziness and lightheadedness.  The 
diagnoses included poorly controlled hypertension; peripheral 
edema was also noted. 

A July 1992 treadmill exercise report reflects that the 
veteran felt weak and dizzy after several minutes of 
exercise. 

Service personnel records, and records compiled by the 
National Guard, are devoid of evidence that the veteran was 
treated for, or diagnosed with, organic brain syndrome, to 
include loss of memory, loss of concentration, or dizziness, 
during any period of active duty for training. 

The veteran's January 1996 Statement in Support of Claim and 
October 1996 statement on a VA Form 9 contain his statements 
that he believes he developed organic brain syndrome 
secondary to his 1955 accident.  

A November 1996 report of VA examination shows that the 
veteran reported residuals of his 1955 head injury, and that 
headaches (which are now service connected) were diagnosed. 

A March 1997 report of VA examination includes a diagnosis of 
cognitive impairment, etiology undetermined, to rule out 
residual effects of a head injury. 

That diagnosis was confirmed on VA examination in July 1997.  
The July 1997 VA examination resulted in the opinion that 
"[t]here seems to be a direct connection between his motor 
vehicle accident and subsequent . . . cognitive impairment." 

In a September 1997 report of VA examination, the examiner 
indicated that he could not determine whether the veteran's 
cognitive impairment resulted from his accident or alcohol 
abuse.  As well, he suggested that a further medical opinion 
be obtained regarding whether structural damage had occurred 
secondary to the cognitive impairment.  An examination was 
scheduled in December 1997, but was canceled. 

Based on this additionally submitted evidence, in an October 
1998 decision, the Board found that new and material evidence 
had been presented to reopen the veteran's claim for service 
connection for organic brain syndrome.  The claim was 
reopened and remanded for a VA neurological examination and 
medical opinion as to etiology.  

A VA fee basis examination in December 1998 included the 
assessment of possible cognitive impairment.  However, the 
examiner indicated that such impairment may have been present 
prior to the veteran's injury.  

A VA mental disorders examination in December 1998 noted a 
history which included the veteran's auto accident injury in 
April 1955 and resulting post-compression type syndrome, and 
heavy alcohol intake during service and until about 1968, 
with several hospitalizations for alcohol dependence.  The 
veteran reported a post-service history of symptomatology 
which included loss of memory and loss of attention span and 
comprehension (concentration).  The resulting diagnoses were 
a service-connected moderately severe chronic generalized 
anxiety disorder and alcohol dependence, secondary to 
generalized anxiety disorder, in remission.  The examiner 
summarized that the veteran may have memory and cognitive 
impairments due to drinking or to head injury. 

At a VA psychiatric examination in April 1999, the veteran 
complained of forgetting things and increased memory 
problems, which he believed were related to his in-service 
motor vehicle accident.  Examination noted memory impairment.  
The Axis I diagnoses included cognitive impairment of 
undetermined etiology, to rule out residual effects of head 
injury.  The examiner included in a discussion section of the 
examination that a determination as to whether the veteran's 
cognitive impairment was resulting from his motor vehicle 
accident or from alcohol abuse/dependence in the past was 
"still debatable."  He indicated that, while the head 
trauma could have contributed to a lot of brain damage, 
alcoholism could do the same, although in a more chronic 
course.  The examiner indicated that the veteran's 
"cognitive functioning  may be just a representation of a 
chronic depression of which memory loss and poor recall, with 
difficulty of attention and concentration, may be part and 
parcel of."  He indicated that the non-service-connected 
depression was a reaction to current medical problems and not 
necessarily a reaction to the residual of injuries from the 
motor vehicle accident.  Neuropsychological testing was 
recommended.  

A VA fee basis examination in April 1999 noted that the 
veteran did not report any thinking problems after the in-
service motor vehicle accident, and that, after service, the 
veteran had passed the Postal Service examination and worked 
there, apparently for 15 years.  Neurologic examination 
revealed normal mental status.  The assessments included the 
opinion that "I doubt that he has a cognitive impairment 
related to the closed head injury," noting that the veteran 
"was able to function in a fairly complex manner after the 
injury," and that, prior to the injury, the veteran had what 
sounded like a learning disorder.  

In this case, the evidence reflects that, nine days after the 
accident in service in April 1955, the veteran was noted to 
be doing well, and the residuals noted (pain around the right 
eye) did not pertain to the concussion of the brain.  
Thereafter, the evidence reflects normal brain functioning, 
with only a history of brain concussion with no sequela 
(January 1968).  The evidence reflects that the veteran did 
not have any thinking problems after the motor vehicle 
accident, had passed the Postal Service examination and 
worked there for 15 years, and was otherwise able to function 
in a fairly complex manner after the injury (April 1999 VA 
examination), including successful service in the National 
Guard as soon as 1956 and as late as 1983.  

The record contains medical opinions on the question of 
etiology of the veteran's currently diagnosed organic brain 
syndrome.  Some of the opinions attribute the veteran's 
currently diagnosed organic brain syndrome to sources other 
than the veteran's in-service head injury, or they opined 
that they were unable to determine attribute the etiology of 
such impairment, and include the opinion that the veteran's 
cognitive impairment is not the result of the in-service head 
injury.  As the evidence reflects, VA examiners reached 
differing conclusions regarding whether the currently 
diagnosed organic brain syndrome was etiologically related to 
the veteran's service, specifically to a head injury in 
service in 1955.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given 
the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to these opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).   

In determining what weight to assign the various VA medical 
opinions of record, the Board notes that one VA opinion 
indicated that there was a connection between the motor 
vehicle accident cognitive impairment (July 1997), several VA 
medical opinions indicated they were unable to determine if 
the etiology of such impairment was a head injury in service 
or the veteran's history of alcohol abuse (March 1997, July 
1997, September 1997), and other medical etiology opinions of 
record attributed the veteran's currently diagnosed organic 
brain syndrome to a source other than the veteran's in-
service head injury. 

The medical etiology opinions which attributed the veteran's 
currently diagnosed organic brain syndrome to a source other 
than the veteran's in-service head injury included that such 
impairment may have been present prior to the in-service 
injury (December 1998) or the result of chronic depression 
(April 1999), or attributable to alcohol abuse/dependence.  
The evidence shows that the veteran had a history of 
alcoholism and heavy drinking from about 1952 until 1968, as 
indicated by the veteran's histories, which included that he 
had multiple hospital admissions for alcoholism until 1968.  
The VA examinations which were unable to determine the 
etiology of the veteran's current cognitive impairments 
(September 1997, December 1998) included the veteran's 
alcohol abuse/dependence as part of the etiology of current 
cognitive impairment.  The September 1997 VA examination 
indicated that the veteran's "alcohol indulgence earlier on 
and up to the time he quit in 1968, has produced a 
significant impairment of his cognitive functioning whereby 
areas of his memory and recall are basically impaired."    

The July 1997 VA medical opinion weighs in favor of the 
veteran's claim for service connection.  The July 1997 VA 
opinion was that "[t]here seems to be a direct connection 
between his motor vehicle accident and subsequent . . . 
cognitive impairment."  The examination did not enter 
specific current clinical findings.  While the examiner wrote 
that this examination was based on a review of the claims 
file, the examination was primarily focused on the veteran's 
(service-connected) adjustment disorder, and did not include 
a history of the veteran's difficulties with alcohol abuse or 
dependence. 

Weighing against the veteran's claim is the April 1999 VA 
medical etiology opinion that the veteran's cognitive 
impairment is not related to a closed head injury in service.  
The April 1999 VA examination appears to be the most 
comprehensive of the examinations, and included both 
psychiatric and neurological examinations, and is the most 
recent examination, based upon a review of the entire 
evidence of record.   While the April 1999 VA psychiatric 
examination entered an Axis I diagnosis which included that 
the cognitive impairment was of undetermined etiology, and 
the etiology question was debatable, the examiner indicated 
that alcoholism could cause brain damage "in a more chronic 
course," and also indicated that the veteran's (nonservice-
connected) depression could be a source of cognitive 
impairment.  This examination recommended neurological 
testing, which in turn revealed normal mental status and the 
neurological opinion of "doubt that the veteran has a 
cognitive impairment related to the closed head injury," 
notably a medical opinion which weighs against the veteran's 
claim.  

The Board finds this April 1999 VA medical opinion evidence 
to be more highly probative than the July 1997 VA medical 
opinion evidence in support of the veteran's claim.  The 
April 1999 VA medical opinion was based on clinical testing, 
which was more comprehensive, including psychiatric testing 
and neurological examination, included an accurate history 
which included a history of alcohol abuse or dependence to 
1968, and specifically focused on the question posed on 
remand of whether any organic brain syndrome was due to the 
head injury in service in 1955 (as opposed to focusing 
primarily on a separate service-connected adjustment 
disorder).  

With regard to the weight to assign the veteran's lay 
statements, while the veteran is competent to relate the 
symptomatology he experienced during service, and at any time 
thereafter, he is not competent to relate his current organic 
brain syndrome to service.  A lay person is competent to 
describe symptoms, but is not competent to offer evidence 
which requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As there are some opinions of record which attribute the 
veteran's currently diagnosed organic brain syndrome to a 
source other than the veteran's in-service head injury, there 
is strong evidence regarding the effect of alcohol abuse on 
current cognitive impairment, there is VA medical opinion 
evidence of record which weighs in favor of a finding that 
the veteran's current cognitive impairment is not related to 
a closed head injury in service, which is more probative than 
the medical opinion evidence that cognitive impairment 
resulted from an injury in service, the Board finds that the 
weight of the evidence is against the veteran's claim for 
service connection for organic brain syndrome, to include 
loss of memory, loss of concentration, and dizziness.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  The 
weight of the evidence is against the veteran's claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

II.  Rating: Headaches

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The record reflects that a 
rating decision in February 1997 granted service connection 
for headaches and assigned a 10 percent rating, effective 
from January 1996.  A rating decision in February 1998 
granted service connection for an adjustment disorder and 
assigned a 10 percent rating, also effective from January 
1996.  The veteran's appeals from these determinations are 
thus appeals from the original assignments of a disability 
rating.  Therefore, the severity of the disabilities is to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson, 12 Vet. App. 119.
Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  

The veteran's headaches are currently rated 10 percent 
disabling under 38 C.F.R. § 4.124, Diagnostic Code 8045.  
Under that Diagnostic Code, purely subjective symptoms such 
as headache due to trauma are rated 10 percent and no more 
under Diagnostic Code 9304.  However, a rating in excess of 
10 percent may be granted with a diagnosis of multi-infarct 
dementia associated with brain trauma.  As indicated in the 
October 1998 Remand, the Board finds that, given the fact 
that the veteran's headaches have been attributed to an in-
service head injury, at least in part, they would more 
appropriately be rated under 38 C.F.R. § 4.124a, Code 8045, 
rather than 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999). 

The veteran contends generally that his headaches have 
increased.  By rating decision dated in February 1997, the RO 
granted the veteran service connection for headaches on the 
bases of the service medical records, which showed that the 
veteran sustained a head wound as a result of an accident in 
1955, and a National Guard enlistment examination report 
dated in July 1955, which revealed that the veteran reported 
frequent headaches since the accident.  A 10 percent rating 
was assigned based on: a March 1964 VA hospitalization 
report, which referred to an August 1962 admission for 
headaches that occurred once monthly and responded to three 
Anacin, and included a diagnosis of brain concussion, no 
sequela; the veteran's report of episodic headaches on a 
February 1996 VA examination; and the veteran's report of 
painful, dull aching, recurrent headaches in the neck and 
infra-orbital region, and the examiner's diagnosis of 
recurrent muscle contraction headaches on the November 1996 
VA examination.

During a VA neurological examination in June 1997, the 
veteran reported intermittent headaches located in the 
frontal and occipital regions.  He had no aura, and his 
headaches were not accompanied by vomiting or visual changes.  
The examiner diagnosed headaches probably secondary to a 
combination of several factors, including sinusitis, 
degenerative disc disease of the cervical spine, and prior 
injury.  A July 1997 VA mental disorders examination noted 
the veteran's Axis III diagnosis of headaches of undetermined 
etiology, for which the veteran was currently receiving 
treatment.  

At a VA examination in December 1998, the veteran reported a 
history of migraine headaches since the motor vehicle 
accident.  At a VA examination in April 1999, the veteran 
reported that he continually had headaches, diagnosed as 
headaches of undetermined etiology being treated.  At a VA 
fee basis examination in April 1999, the veteran reported a 
history of headaches since the motor vehicle accident, which 
were light headaches, but that about every other day he had a 
bad headache for which he had to sit and relax or he could 
not tolerate it.  The veteran reported that he could not 
function during these headaches and, if he was working, he 
would have to stop.  The veteran reported that he had no 
visual disturbance, but occasional flashes in his vision.  
The assessment was that the closed head injury was the cause 
of the veteran's headaches.  

In this veteran's case, the evidence of record demonstrates 
purely subjective symptoms of intermittent headache due to 
trauma.  Such symptomatology is appropriately rated as 10 
percent disabling, as Diagnostic Code 8045 specifically 
provides that subjective symptoms such as headache due to 
trauma are rated 10 percent and no more under Diagnostic Code 
9304.  38 C.F.R. § 4.124a.  As the evidence does not 
demonstrate a diagnosis of multi-infarct dementia associated 
with brain trauma, a rating in excess of 10 percent for the 
veteran's service-connected headaches is not warranted.  38 
C.F.R. § 4.124a, Diagnostic Code 8045. 

The Board notes that the veteran was previously rated under 
38 C.F.R. § 4.124, Diagnostic Code 8100, which requires 
characteristic prostrating attacks occurring on an average of 
once monthly over the last several months for a 30 percent 
rating. While the record shows that the veteran suffers 
headaches intermittently, there is no medical evidence of 
characteristic prostrating attacks averaging once monthly.  
While the veteran, at the April 1999 VA examination, reported 
that he had to sit and relax or could not function during 
these headaches, and that he would have to stop working if 
headaches occurred, this evidence does not demonstrate 
prostrating attacks, especially when considered in light of 
the veteran's previous report of his headaches as 
intermittent, and not productive of symptomatology of aura, 
vomiting or visual changes.  Therefore, even if the criteria 
for rating migraine headaches are considered, a higher rating 
under Diagnostic Code 8100 is, likewise, not warranted.  For 
these reasons, the Board finds that the schedular criteria 
for a rating in excess of 10 percent for the veteran's 
service-connected headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.124a, Diagnostic Code 8045. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for organic brain syndrome, to include 
loss of memory, loss of concentration, and dizziness, is 
denied.

A rating in excess of 10 percent for service-connected 
headaches is denied. 


REMAND

In the February 1998 rating decision granting service 
connection and initially assigning a 10 percent rating for an 
adjustment disorder, the RO rated the veteran's adjustment 
disorder under the rating criteria in effect from November 7, 
1996.  In the June 1999 supplemental statement of the case, 
the RO also informed the veteran of the General Rating 
Formula for Mental Disorders in effect from November 7, 1996.  
However, as a claim for service connection for anxiety was 
received by the RO in January 1996 (dated in December 1995), 
the eventual grant of service connection for an adjustment 
disorder must also be rated under the criteria in effect when 
the veteran filed his claim for service connection, to 
determine which version of the rating criteria is most 
favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies).  The schedular criteria for rating 
mental disorders which became effective November 7, 1996 does 
not retroactively apply to the period prior to that date.  
See Rhodan v. West, 12 Vet. App. 55, 57 (1998) (where 
compensation is awarded or increased "'pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue.'"); 38 U.S.C.A. 
§ 5110(g) (West 1991).  

A REMAND to the RO is appropriate in order to afford the 
veteran the due process of having the RO adjudicate the his 
service-connected adjustment disorder under the schedular 
criteria for rating mental disorders in effect prior to 
November 7, 1996.  Therefore, this case is remanded for the 
following action: 

The RO should adjudicate the veteran's 
claim of an appeal from the assignment of 
an initial rating for service-connected 
adjustment disorder under the schedular 
criteria for rating mental disorders in 
effect prior to November 7, 1996, for the 
entire period of the claim received in 
January 1996.  If the full potential 
benefit is not granted, the RO must issue 
a supplemental statement of the case to 
the veteran and his representative, which 
includes the schedular criteria for 
rating mental disorders in effect prior 
to November 7, 1996, and they must be 
provided with an opportunity to respond, 
before the case is returned to the Board. 




The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinion as to the 
eventual determination to be made in this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

